DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 4-5, the relationship between “an aspect ratio” and “an aspect ratio threshold” is unclear.  It is unclear whether the aspect ratio threshold is based on the aspect ratio.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0203467) in view of Qian et al. (US 2018/0362185).
Regarding claims 1, 41 and 42, Zhou discloses an electronic device, comprising: a processor; and a memory or non-transitory computer readable storage medium configured to store processor executable computer program instructions which, when executed by the processor (claim 12, lines 1-3: “a processor; and a memory coupled to the processor and storing instructions … executed by the processor”), cause the processor to execute a distance measurement method, comprising: 
determining at least one distance measurement point according to the shape of a detection bounding box (paragraph 63, lines 3-7: “the top measurement point and the bottom measurement point can be a top center measurement point and a bottom center measurement point of the bounding box, respectively….  the bounding box can be a minimum rectangle which encloses the target.”); and 
determining a distance between a target object and a current object (an imaging system) based on the distance measurement point (paragraph 82, lines 2-3: “the distance of the target can be determined based on measurement points” Paragraph 109, lines 1-3: “the distance determined … can comprise a real-time distance between the target and the imaging system.”). 
Zhou fails to disclose obtaining a detection bounding box of a target object in an image photographed by a current object.

Regarding claim 2, Zhou discloses that the detection bounding box comprises a rectangular bounding box (paragraph 63, lines 6-7: “the bounding box can be a minimum rectangle which encloses the target”), and determining at least one distance measurement point according to the shape of the detection bounding box comprises: 
determining the at least one distance measurement point according to the height of the rectangular bounding box (paragraph 64, lines 1-2: “the measurement points can be … division points which equally divide a vertical height of the target”). 
Regarding claim 3, Zhou discloses determining the at least one distance measurement point according to the height of the rectangular bounding box comprises:  determining the at least one distance measurement point on the bottom edge of the rectangular bounding box according to the height of the rectangular bounding box (paragraph 98, lines 1-3: “the first measurement point can be a top measurement point or a bottom measurement point of the bounding box of the target.”). 
Regarding claim 5, Zhou discloses that determining the distance between the target object and the current object based on the distance measurement point comprises: determining the . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0203467) in view of Qian et al. (US 2018/0362185) and Jia et al. (US 2018/0173971).
Regarding claim 7, the combination of Zhou and Qian fails to discloses that obtaining the detection bounding box of the target object in the image photographed by the current object comprises performing target object detection, based on a neural network, on the image photographed by the current object to obtain the detection bounding box of the target object. 
However, in an analogous art, Jia discloses that obtaining the detection bounding box of the target object in the image photographed by the current object comprises performing target object detection, based on a neural network 305B in FIG. 3A, on the image photographed by the current object to obtain the detection bounding box of the target object (paragraph 108, lines 8-10: “The bounding boxes are then used to identify regions of the camera image that include objects detected by the high-recall object detection neural network 305B.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Zhou and Qian by incorporating this feature taught in Jia for the purpose of performing a more accurate target object detection with each iteration.

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0203467) in view of Qian et al. (US 2018/0362185) and Jia et al. (US 2018/0173971), and further in view of Elongovan et al. (US 2019/0301886), Cheng et al. (US 2019/0130582) and Choi et al. (US 2017/0169313).
Regarding claim 8, the combination of Zhou and Qian fails to disclose that obtaining the detection bounding box of the target object in the image photographed by the current object comprises performing target object detection on the image to obtain a first detection bounding box of the target object.
However, Jia discloses that obtaining the detection bounding box of the target object in the image photographed by the current object comprises performing target object detection on the image to obtain a first detection bounding box of the target object (paragraph 108, lines 8-10: “The bounding boxes are then used to identify regions of the camera image that include objects detected by the high-recall object detection neural network 305B.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Zhou and Qian by incorporating this feature taught in Jia for the purpose of performing a more accurate target object detection with each iteration.
The combination of Zhou, Qian and Jia fails to disclose that the image is a frame image in a video photographed by the current object, and obtaining a historical detection bounding box of the target object in at least one frame image earlier in time sequence than the image in the video.
However, in an analogous art, Elangovan discloses that an image is a frame image in a video photographed by the current object, and obtaining a historical detection bounding box of the target object in at least one frame image earlier in time sequence than the image in the video 
The combination of Zhou, Qian, Jia and Elangovan fails to disclose determining a predicted bounding box of the target object in the image according to the historical detection bounding box of the target object. 
However, in an analogous art, Cheng discloses determining a predicted bounding box of the target object in the image according to the historical detection bounding box of the target object (paragraph 129, lines 7-9: “The predicted bounding box can be determined … using a … history of bounding boxes of the tracker.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Zhou, Qian, Jia and Elangovan by incorporating this feature taught in Cheng for the purpose of setting alerts for events of interest.
The combination of Zhou, Qian, Jia, Elangovan and Cheng fails to disclose determining a second detection bounding box of the target object according to the first detection bounding box and the predicted bounding box. 
However, in an analogous art, Choi discloses determining a second detection bounding box (merged bounding box) of the target object according to the first detection bounding box (specific bounding box) and the predicted bounding box (paragraph 62, lines 5-6: “the object detector 122 may perform regression analysis on the coordinate of a specific position in the image or the coordinate of a specific bounding box and the coordinate of the predicted bounding 
Regarding claim 11, Choi further discloses that determining the second detection bounding box of the target object according to the first detection bounding box and the predicted bounding box comprises: determining a first overlapping rate between the first detection bounding box of the target object and the predicted bounding box of the target object (paragraph 65, lines 1-3: “When the predicted bounding boxes overlap each other, the object detector 122 can merge the overlapped bounding boxes and consider the merged bounding box as a bounding box surrounding a single object.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Zhou, Qian, Jia, Elangovan, Cheng and Choi by incorporating this feature further taught in Choi for the purpose of more effectively distinguishing between objects when there are overlapping bounding boxes.
The limitations of “when the first overlapping rate is greater than or equal to a first overlapping threshold, determining a detection position of the target object according to the position of the first detection bounding box of the target object and the position of the predicted bounding box of the target object,” “determining a detection aspect ratio of the target object according to an aspect ratio of the first detection bounding box of the target object and the aspect ratio of the predicted bounding box of the target object,” “determining the second detection 
Furthermore, the use of the term “when” makes a limitation conditional since the limitation is not positively recited and is not performed when the condition is not met.  Accordingly, the Examiner is not required to find the following limitations since they do not carry patentable weight: “when the first overlapping rate is greater than or equal to a first overlapping threshold, determining a detection position of the target object according to the position of the first detection bounding box of the target object and the position of the predicted bounding box of the target object” and “when the first detection bounding box of the target object is not obtained by performing target object detection on the image, determining the predicted bounding box of the target object as the second detection bounding box of the target object.”
Regarding claim 12, the use of the term “when” makes a limitation conditional since the limitation is not positively recited and is not performed when the condition is not met.  Accordingly, the Examiner is not required to find the following limitations since they do not carry patentable weight: “when the first overlapping rate is less than the first overlapping threshold, determining the first detection bounding box of the target object as the second detection bounding box of the target object.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0203467) in view of Qian et al. (US 2018/0362185) and Jia et al. (US 2018/0173971), and further in view of Elongovan et al. (US 2019/0301886), Cheng et al. (US 2019/0130582), Choi et al. (US 2017/0169313), Zhong et al. (US 2014/0369555) and Sundaresan et al. (US 2016/0267325).
Regarding claim 9, the combination of Zhou, Qian, Jia, Elangovan, Cheng and Choi fails to disclose determining the predicted bounding box of the target object in the image according to the historical detection bounding box of the target object comprises determining a motion state of the target object according to the historical detection bounding box of the target object.
However, in an analogous art, Zhong discloses determining the predicted bounding box of the target object in the image according to the historical detection bounding box of the target object comprises determining a motion state by a motion tracker 206 in FIG. 2 of a target object according to a historical detection bounding box (tracking results) of the target object (paragraph 63, lines 23-25: “The fusion module 260 may use the tracking results (e.g., bounding boxes) from the motion tracker 206 and object detector 208 to form a combined tracking result (e.g., bounding box)”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Zhou, Qian, Jia, Elangovan, Cheng and Choi by incorporating this feature taught in Zhong for the purpose of predicting the bounding box faster and with more accuracy.
The combination of Zhou, Qian, Jia, Elangovan, Cheng, Choi and Zhong fails to disclose fitting the predicted bounding box of the target object according to the motion state of the target object.

The limitation of “determining a change state of an aspect ratio of the historical detection bounding box according to the historical detection bounding box of the target object; and fitting an aspect ratio of the predicted bounding box of the target object according to the change state of the aspect ratio of the historical detection bounding box” is claimed in the alternative.  Accordingly, Examiner is not required to find this limitation to reject claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0203467) in view of Qian et al. (US 2018/0362185) and Jia et al. (US 2018/0173971), and further in view of Elongovan et al. (US 2019/0301886), Cheng et al. (US 2019/0130582), Choi et al. (US 2017/0169313), and Xu et al. (US 2021/0092325)
Regarding claim 14, the combination of Zhou, Qian, Jia, Elangovan, Cheng and Choi fails to disclose that determining the second detection bounding box of the target object according to the first detection bounding box and the predicted bounding box comprises calculating a third overlapping rate between the historical detection bounding box of the target 
However, in an analogous art, Xu discloses that determining the second detection bounding box of the target object according to the first detection bounding box and the predicted bounding box comprises calculating a third overlapping rate (amount of overlap) between the historical detection bounding box of the target object and the first detection bounding box of the target object (bounding boxes associated with the object) in a previous frame image of the image (plurality of video frames) (claim 5, lines 2-5: “detecting an amount of overlap between bounding boxes among a predetermined number of video frames from the plurality of video frames, the bounding boxes associated with the object.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Zhou, Qian, Jia, Elangovan, Cheng and Choi by incorporating this feature taught in Xu for the purpose of more effectively distinguishing between objects when there are overlapping bounding boxes.
The use of the term “when” makes a limitation conditional since the limitation is not positively recited and is not performed when the condition is not met.  Accordingly, the Examiner is not required to find the following limitations since they do not carry patentable weight: “when the historical detection bounding box of the target object overlaps a historical detection bounding box of another object, obtaining a second overlapping rate between the historical detection bounding box of the target object and the historical detection bounding box of the another object” and “when the third overlapping rate is greater than the second overlapping rate, determining the first detection bounding box of the target object as the second detection bounding box of the target object.”

Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0203467) in view of Qian et al. (US 2018/0362185) and Peltola et al. (US 2019/0243138).
Regarding claim 15, Zhou discloses obtaining a distance between a current object and a target object by using the method according to claim 1 (paragraph 82, lines 2-3: “the distance of the target can be determined based on measurement points” Paragraph 109, lines 1-3: “the distance determined … can comprise a real-time distance between the target and the imaging system.”).
The combination of Zhou and Qian fails to disclose generating early warning information and/or control information for the current object according to the distance. 
However, in an analogous art, Peltola discloses generating early warning information and/or control information for the current object according to the distance (paragraph 171, lines 5-6: “generate a warning signal if two objects are within a certain prescribed distance.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Zhou and Qian by incorporating this feature taught in Peltola for the purpose of avoiding a collision between the objects.
Regarding claim 16, Zhou further discloses that the current object (imaging system) comprises one or any combination of the following objects: a person, a vehicle, a robot, a wearable device, a blind guide device, a monitoring device, an intelligent terminal device, a production device, and a building (paragraph 70, lines 6-8: “the imaging system can be provided to various other carriers to track a target” The imaging system is a monitoring device since it tracks the target.). 
. 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0203467) in view of Qian et al. (US 2018/0362185) and Peltola et al. (US 2019/0243138), and further in view of Raniere (US 2010/0289646).
Regarding claim 17, the combination of Zhou, Qian and Peltola fails to disclose that generating early warning information and/or control information for the current object according to the distance comprises: generating the early warning information and/or the control information for the current object according to the distance and a distance threshold. 
However, in an analogous art, Raniere discloses that generating early warning information and/or control information for the current object according to the distance comprises: generating the early warning information and/or the control information for the 
Regarding claim 18, The use of the term “when” makes a limitation conditional since the limitation is not positively recited and is not performed when the condition is not met.  Accordingly, the Examiner is not required to find the following limitations since they do not carry patentable weight: “when the distance is less than or equal to the distance threshold, generating first early warning information and/or first control information for the current object” and “when the distance is greater than the distance threshold, generating second early warning information and/or second control information for the current object.”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0203467) in view of Qian et al. (US 2018/0362185) and Peltola et al. (US 2019/0243138), and further in view of Sogabe (US 2017/0243482)
Regarding claim 19, the combination of Zhou, Qian and Peltola fails to disclose that generating early warning information and/or control information for the current object according to the distance comprises: determining an early warning level according to the distance; determining the early warning information according to the early warning level, and/or determining a control level according to the distance; and determining the control information according to the control level. 

The limitation of “determining a control level according to the distance; and determining the control information according to the control level.” is claimed in the alternative.  Accordingly, Examiner is not required to find this limitation to reject claim 19.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the recited combinations of elements in distance measurement, including determining a height weight coefficient according to an aspect ratio and an aspect ratio threshold of the rectangular bounding box; and determining the distance measurement point on the bottom edge of the rectangular bounding box according to the height of the rectangular bounding box and the height weight coefficient, as in claim 4; and determining a first distance between the target object and the current object based on the distance measurement point and a first homography matrix, the first homography matrix comprising a homography matrix of a first distance range; and determining a second distance between the target object and the current object according to the determined first distance and a second homography matrix, the second homography matrix comprising a homography matrix of a second distance range, and the first distance range being greater than the second distance range, as in claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646